DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/4/2021 was considered and placed on the file of record by the examiner.
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishige et al. (US 2017/0151671).

Regarding claim 1, Ishige teaches a method for registering a robotic coordinate system defined by a robotic system and a navigation coordinate system defined by a tracking system localizer, comprising: removably fixing a fixed portion of a robotic system in a first position (see para. 0023, Ishige discusses robotic system with markers placed at different positions);
determining a robotic coordinate system relative to the fixed portion of the robotic system (see figure 6, para. 0123, Ishige discusses robot coordinate system relative to the robotic system);
creating a navigation space having a navigation coordinate system with a tracking system relative to the fixed portion of the robotic system (see figure 11, figure 12, para. 0110-0111, 0123, Ishige discusses coordinate space in the robot coordinate system relative to marker in the robotic system);
connecting a reference marker trackable with the tracking system relative to the fixed portion of the robotic system (see figure 11, figure 12, para. 0110-0111, 0123, Ishige discusses marker in the robotic coordinate system);
moving a trackable marker with a moveable portion of the robotic system within the navigation coordinate system (see figure 11, figure 12, para. 0116, Ishige discusses drives the robot arm, and moves the calibration member so that the second marker attached to the calibration member is positioned at the center part of the image of the fixed camera);
tracking the reference marker and the trackable marker in the navigation system with the tracking system (see figure 3, figure 11, figure 12, para. 0112, 0139, 0206, Ishige discusses tracking the location of markers in the robotic coordinate system); and 
determining a registration between the robotic coordinate system and the navigation coordinate system based at least on the tracked reference marker and the trackable marker (see figure 3, figure 11, figure 12, para. 0112, 0139, 0206, Ishige discusses acquiring the relationship between the image coordinate system and the robot coordinate system based on reference markers using a registration transformation matrix).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US 2017/0151671) in view of Kostrzewski et al. (US 2018/0263714).

Regarding claim 2, Ishige does not expressly teach further comprising: registering the robotic coordinate system to a subject; wherein a moveable portion of the robotic system is tracked in the robotic coordinate system due at least to movement of the robotic system.  However, Kostrzewski teaches further comprising: registering the robotic coordinate system to a subject; wherein a moveable portion of the robotic system is tracked in the robotic coordinate system due at least to movement of the robotic system (see para. 0083, 0202, Kostrzewski discusses registering the image coordinate system and the robot coordinate system with the robotic coordinate relative to the patient’s body).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishige with Kostrzewski to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform coordinate registration.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ishige in this manner in order to improve coordinate registration by registering robotic coordinate data to a subject and tracking the movement of the robot to properly adjust the current coordinate position.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ishige, while the teaching of Kostrzewski continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the current coordinate data of a robot by tracking the robot and then performing coordinate registration with the correct data. The Ishige and Kostrzewski systems perform coordinate transformation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Kostrzewski teaches wherein the registering the robotic coordinate system to the subject, comprises: positioning the subject relative to the first position; and acquiring an image of a robotic fiducial fixed relative to the first portion of the robotic system and the subject (see figure 10, para. 0083, Kostrzewski discusses registering the robotic coordinate system to the patient's anatomy).
The same motivation of claim 2 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishige with Kostrzewski to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform coordinate registration.  

Regarding claim 4, Kostrzewski teaches further comprising: registering the robotic coordinate system to an image space; registering the navigation space to the image space via the determined registration between the robotic coordinate system and the navigation coordinate system (see figure 10, para. 0061, 0063, Kostrzewski discusses receive a location of a terminal point of the surgical tool, coordinate mapping between robot coordinate system and a medical image coordinate system, transformation matrix, convert, using the coordinate mapping, the location of the terminal point); tracking an instrument within the navigation space with the tracking system; and displaying a graphical representation relative to an image based on the registration and the tracking the instrument (see figure 3, figure 10, para. 0063, 0202, Kostrzewski discusses displaying data of the patient anatomy and a representation of the location of the terminal point).
The same motivation of claim 2 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishige with Kostrzewski to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform coordinate registration.  

Regarding claim 5, Kostrzewski teaches further comprising: performing at least a first portion of a procedure with the robot system; determining a position of first portion in the navigation space based on the determined registration between the robotic coordinate system and the navigation coordinate system (see figure 10, para. 0061, 0063, Kostrzewski discusses receive a location of a terminal point of the surgical tool, coordinate mapping between robot coordinate system and a medical image coordinate system, transformation matrix, convert, using the coordinate mapping, the location of the terminal point); and displaying a graphical representation of at least a member positioned with the first portion relative to the image (see figure 3, figure 10, para. 0063, 0202, Kostrzewski discusses displaying data of the patient anatomy and a representation of the location of the terminal point).
The same motivation of claim 2 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishige with Kostrzewski to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform coordinate registration.  

Regarding claim 6, Kostrzewski teaches wherein the first portion occurs at a first time and the displaying the graphical representation of at least the member positioned with the first portion occurs at a second time after the first time (see para. 0128, Kostrzewski discusses displays, for example, real time patient data and/or real time surgical robot trajectories).
The same motivation of claim 2 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ishige with Kostrzewski to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform coordinate registration.  


Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “further comprising: removing the robotic system from near the navigation space after the first time and before the second time.”

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

MATSUURA et al. (US 2018/0304467) 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663